      Case 5:12-cv-05726-JLS Document 147 Filed 07/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                           Plaintiff,

         v.                                                                       CIVIL ACTION
                                                                                   NO. 12-5726
JOE OTERI, et al,

                           Defendants.


                                                ORDER


          AND NOW, this 12th day of July, 2019, after a status conference with the parties

in this matter and a review of all pending motions, it is hereby ORDERED as follows:

                  1. Plaintiff’s Motion to Compel (Docket No. 135) is DENIED; and

                  2. Plaintiff’s Motion to Compel Answers (Docket No. 137) is DENIED 1.


1
  Plaintiff seeks to compel answers to interrogatories from Defendants and non-parties to this action in both
of her pending motions. To the extent Plaintiff is seeking to compel answers to discovery from Defendants
in this action, her motion is denied, as Defendants answered Plaintiff’s discovery requests over three years
ago and Plaintiff never addressed any deficiencies in these responses with Defendants or the Court. To the
extent Plaintiff’s motions are seeking to compel discovery responses from non-parties, her motions are
denied, as this Court has no authority to compel individuals who are not parties to this action to answer
discovery requests.

Next, after the status conference in this matter that was held on June 19, 2019, it became apparent that there
is some confusion on Plaintiff’s part as to which defendants remain in this case and which of her claims are
still pending before the Court. Therefore, I will briefly clarify these issues.

The only remaining Defendants in this matter are the City of Philadelphia, Officer Kelechewiscky, Officer
Ortiz, Officer Bee and Officer Kovacs. Defendants, Joe Oteri and the Philadelphia Phillies, were dismissed
from this matter by the Honorable Legrome Davis pursuant to an order dated June 3, 2015 (Docket No. 42).
In that order, Judge Davis gave Plaintiff until June 18, 2015 to file an amended complaint to address the
deficiencies in her pleading as to Defendant Oteri and the Phillies. (Id.) Plaintiff failed to file an amended
complaint until July 7, 2015. Pursuant to an order dated July 22, 2015, Judge Davis found that Plaintiff’s
amended complaint failed to correct the deficiencies as to Defendant Oteri and the Phillies and dismissed
these two defendants from this action with prejudice. Subsequently, Judge Davis entered three additional
orders on motions from Plaintiff in which he reaffirmed his July 22, 2015, decision that Defendant Oteri
and the Phillies were dismissed from this matter. (See Docket Nos. 55, 74, and 76.) Accordingly, Defendant
Joe Oteri and the Philadelphia Phillies are not defendants in this matter and have not been since July of
2015.
      Case 5:12-cv-05726-JLS Document 147 Filed 07/12/19 Page 2 of 2




                                                                BY THE COURT:



                                                                /s/ JEFFREY L. SCHMEHL, J.
                                                                P
                                                                Jeffrey L. Schmehl, J.




In Plaintiff’s untimely July 7, 2015, amended complaint, she also attempted to bring in numerous other
defendants, and insert new claims regarding the handling of her state court criminal matter. (Docket Nos.
46 and 48.) These new defendants were John Evans, Riverside Prison, C.O. Fisher, Philadelphia Warrant
Unit, Philadelphia Defender Association, Richard Patton, Elizabeth Kotchian, David Ayers and Greg
Engle. (Docket No. 46). In his July 22, 2015, order, Judge Davis addressed these new defendants and new
claims as follows: “Plaintiff’s request for leave of Court to include supplemental claims is DENIED. As
explained in our Order dated June 3, 2015 (Docket No. 43), Plaintiff’s allegations of various problems with
the prosecution of her criminal case – as best as we can discern what her additional claims allege, given the
apparently omitted paragraphs in Plaintiff’s filing – cannot be properly joined because the claims lack
common questions of law or fact. Plaintiff’s new claims that she refers to in her petition as Counts VII and
VIII are STRICKEN.” (Docket No. 51.) As these new defendants that Plaintiff sought to add were involved
with Plaintiff’s unrelated criminal matter, which was stricken from the case, these new defendants were not
appropriate parties to this action. Further, Judge Davis entered two additional orders denying Plaintiff’s
motions for reconsideration on this issue, finding that Plaintiff presented no legal reason to reconsider his
denial of her attempt to add various claims unrelated to the alleged wrongdoing that occurred at the
ballpark. (See Docket Nos. 55 and 74.) Lastly, on August 28, 2017, Judge Davis entered an order granting
summary judgment as to Plaintiff’s Monell claim against the City of Philadelphia. (Docket No. 108).

Therefore, to avoid further confusion, I will spell out exactly what claims and defendants remain in this
matter. Count I is a false arrest claim as to Officer Kelechewiscky. Count II is an excessive force claim
against Officers Kelechewiscky and Bee. Count III is an unlawful seizure claim against Officers
Kelechewiscky, Ortiz, Kovacs and Bee. Count IV is a claim for violation of Plaintiff’s First Amendment
rights against Officer Kelechewiscky. Count VI is a premises liability claim against the City of
Philadelphia. There are no other defendants in this case and no other claims, and Plaintiff should proceed
with this case against only those and on only those claims. Plaintiff shall not continue to include any other
defendants or any other claims in her litigation of this matter.




                                                      2
